Case 5:15-cv-00517-DDP-KK Document 215 Filed 09/15/21 Page 1 of 2 Page ID #:2985




    1
    2
    3
    4
    5
    6
    7
    8
                                        UNITED STATES DISTRICT COURT
    9
                                    CENTRAL DISTRICT OF CALIFORNIA
  10
  11
     TANYA MALCH, a/k/a TANYA                           CASE NO. 5:15-cv-00517-DDP-KKx
  12 PETROVNA,
  13                       Plaintiff,                   AMENDED JUDGMENT
  14              v.
  15 DANIEL G. DOLAN, an individual;
     ANDREA MCGINTY, an individual;
  16 NATIVE FOODS CALIFORNIA, LLC,
     a California Limited Liability company;
  17 NATIVE FOODS HOLDING
     CORPORATION, a Delaware
  18 corporation; and DOES 1 through 10,
     inclusive,
  19
                  Defendants.
  20
  21             On September 18, 2019, after trial on the merits herein, the jury entered
  22 verdicts in favor of Defendants Daniel G. Dolan, Andrea McGinty, Native Foods
  23 California, LLC and Native Foods Holding Corporation on all claims for relief.
  24             Accordingly, a Judgment of Dismissal [Dkt. 184] was entered in this matter
  25 on September 25, 2019 as follows:
  26             “Judgment is entered in favor of Defendants Daniel G. Dolan, Andrea
  27 McGinty, Native Foods California LLC and Native Foods Holding Corporation and
  28 against Plaintiff Tanya Malch a/k/a Tanya Petrovna on Plaintiff’s Fifth Amended
        4826-4609-5301.1
                                            AMENDED JUDGMENT
Case 5:15-cv-00517-DDP-KK Document 215 Filed 09/15/21 Page 2 of 2 Page ID #:2986
